                         Case 1:15-cv-05457-KPF Document 369 Filed 01/25/19 Page 1 of 2

                                        MEMO ENDORSED
     GE
                                                                                       123 Justison Street
                                                                                       Wilmington, DE 19801
                                                                                       Tel: 302-622-7000
                 &                                                                     Fax: 302-622-7100

                                                                                       30 N. LaSalle Street, Suite 2350
                               Grant & Eisenhofer P.A.                                 Chicago, IL 60602
                                                                                       Tel: 312-214-0000
485 Lexington Avenue New York, NY 10017 Tel: 646-722-8500 Fax: 646-722-8501            Fax: 312-214-0001

 WRITER’S DIRECT DIAL NUMBER: +1-302-622-7030

 E-MAIL: reisler@gelaw.com




                                                         January 24, 2019



          VIA ECF

            The Honorable Katherine Polk Failla
            United States District Court
            Southern District of New York
            40 Foley Square, Room 2103
            New York, NY 10007

                         Re:     Binz, et al. v. Amadeus IT Group, S.A., et al., No. 1:15-cv-05457 (KPF)

          Dear Judge Failla:

                   We represent Plaintiffs in the above-referenced action and write in response to Sabre’s
          Letter Motion to Stay Expert Discovery (ECF No. 362). Sabre’s request for a stay is unwarranted
          as it is based on a litigation posture that Sabre has known about for several months. On October 5,
          2018, the Court entered an Order to allow this case to proceed to trial as an individual action and
          set a schedule for expert discovery, including the timeframe for expert depositions. ECF No. 323.
          Sabre did not object at the time. Indeed, it submitted that joint proposed expert discovery schedule.
          ECF No. 322. After Plaintiffs served the expert report of Dennis W. Carlton, Ph.D., the parties
          agreed on January 9, 2019, at Sabre’s request, that Sabre would depose Dr. Carlton on February
          6, 2019. Nothing has changed that necessitates a stay.

                 Plaintiffs will separately oppose Sabre’s underlying motion to disqualify the firms
          appointed as Class Counsel. That motion is meritless because there is complete alignment between
          Class Counsel and Plaintiffs—both have been appointed to represent the Amadeus and Travelport
          Settlement Classes and both seek to fulfill those duties by pursuing injunctive claims against Sabre.
The Honorable  Katherine Polk Failla Document 369 Filed 01/25/19 Page 2 of 2
         Case 1:15-cv-05457-KPF
January 24, 2019
Page 2




      We remain available should Your Honor have any questions.

                                                Respectfully,
                                                /s/ Robert G. Eisler
                                                Robert G. Eisler (Bar #RE1398)
                                                Caitlin M. Moyna (Bar #CM3278)
                                                GRANT & EISENHOFER P.A.
                                                485 Lexington Avenue
                                                New York, New York
                                                Tel: (646) 722-8500
                                                Fax: (646) 722-8501

cc:   All Counsel of Record (via ECF)



 The Court is in receipt of Defendant Sabre's letter, dated
 January 18, 2019 (Dkt. #362), and Plaintiffs' reply thereto,
 dated January 24, 2019 (Dkt. #368). After carefully considering
 both letters, the Court ORDERS discovery to move forward, pending
 the possibility of further orders from the Court.



 Dated: January 24, 2019                        SO ORDERED.
        New York, New York



                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
